EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Lithia Motors, Inc.: We consent to the incorporation by reference in the registration statement (Nos. 333-190192, 333-43593, 333-69169, 333-156410, 333-39092, 333-61802, 333-106686, 333-116839, 333-116840, 333-135350, 333-161590 and 333-168737) on Forms S-8 of Lithia Motors, Inc. of our reports dated February 28, 2017, with respect to the Consolidated Balance Sheets of Lithia Motors, Inc. and subsidiaries as of December 31, 2016 and 2015, and the related Consolidated Statements of Operations, Comprehensive Income, Changes in Stockholders’ Equity and Cash Flows for each of the years in the three-year period ended December 31, 2016, and the effectiveness of internal control over financial reporting as of December 31, 2016, which reports appear in the December 31, 2016 annual report on Form 10-K of Lithia Motors, Inc. Our report on the effectiveness of internal control over financial reporting as of December 31, 2016 includes a paragraph stating that management excluded from its assessment of the effectiveness of Lithia Motors, Inc. and subsidiaries' internal control over financial reporting as of December 31, 2016, 15 acquired stores' internal control over financial reporting. The total assets of these 15 stores represented approximately 8% of consolidated total assets as of December 31, 2016 and approximately 3% of consolidated revenues for the year ended December 31, 2016. Our audit of internal control over financial reporting for Lithia Motors, Inc. also excluded an evaluation of the internal control over financial reporting of these 15 stores. Our report refers to a change to the Company's method for reporting discontinued operations. /s/ KPMG LLP Portland, Oregon February 28, 2017
